Citation Nr: 1427460	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-06 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the above named Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was before the Board in November 2012 and the claim was remanded to schedule the Veteran for a requested hearing. It has been returned to the Board for review.  

The appeal is presently remanded for an updated VA medical examination. However, the claims file indicates that the Veteran was scheduled for RO hearings in July 2010, November 2010, February 2011, and March 2011; and for BVA hearings in September 2012, June 2013 and January 2014 - all of which were either rescheduled or cancelled at the Veteran's request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA examination was conducted in July 2009.  Given that nearly five years have passed since the most recent VA compensation examination (and apparently because of numerous attempts to schedule the Veteran for a hearing as he requested), an updated VA compensation examination should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his bilateral hearing loss.  If he has, and the records are not already in the file, then obtain them with his cooperation.

2.  Upon receipt of all additional evaluation or treatment records, schedule another VA audiological evaluation to reassess the severity of the Veteran's bilateral hearing loss in accordance with the applicable rating criteria and to determine the resultant functional effects, including on his day-to-day activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

	THE RO MUST ENSURE THAT PRIOR TO READJUDICATING THE CLAIM, A REPORT IS GENERATED INTERPRETING THE JULY 2009 NON-VA AUDIOLOGICAL REPORT WITH THOSE CRITERIA AS NOTED IN 38 C.F.R. § 3.385 ADDRESSED. 

3.  Then adjudicate this claim for a higher rating in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



